Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 23, 2015

                                    No. 04-14-00758-CV

               John A. LANCE, Debra L. Lance, F.D. Franks and Helen Franks,
                                       Appellants

                                              v.

  Judith and Terry ROBINSON, Gary and Brenda Fest, Virginia Gray and Butch Townsend,
                                     Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-12-0100209
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
       Appellees’ brief was filed on July 15, 2015. The next day, Appellees filed an unopposed
motion to file an amended brief, and the amended brief.
       Appellees’ motion is GRANTED; Appellees’ amended brief is deemed timely filed. See
TEX R. APP. P. 38.7.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court